TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00531-CR


In re James B. Matthews


James King, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 001502, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to James King's appeal from a judgment of
conviction for assault.  The subject of this proceeding is James B. Matthews, appellant's counsel.
The time for filing appellant's brief in this cause was extended three times on
counsel's motion.  On November 15, 2002, in granting the third motion, this Court ordered counsel
to tender a brief on appellant's behalf no later than December 9, 2002, and stated that no further
extension of time would be granted.  Counsel failed to file a brief as ordered.  Instead, he filed a
fourth motion asking that the time for filing be extended to December 19, 2002.  The brief has not
been tendered for filing.  
The fourth motion for extension of time to file brief is dismissed.  James B. Matthews
is hereby ordered to appear in person before this Court on the 8th day of January, 2003, at 8:30
o'clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West 14th
Street, City of Austin, Travis County, Texas, then and there to show cause why he should not be held
in contempt and sanctions imposed for his failure to obey the November 15, 2002, order of this
Court.  This order to show cause will be withdrawn and the said James B. Matthews will be relieved
of his obligation to appear before this Court as above ordered if the Clerk of this Court receives
appellant's brief by January 6, 2003.
It is ordered December 23, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish